
	
		II
		112th CONGRESS
		2d Session
		S. 3655
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2012
			Mr. Lautenberg (for
			 himself, Mr. Blumenthal, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide enhanced disaster unemployment assistance to
		  States affected by Hurricane Sandy and Tropical Storm Sandy of 2012, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Superstorm Sandy Unemployment
			 Relief Act of 2012.
		2.Extension of
			 disaster unemployment benefit period
			(a)In
			 generalNotwithstanding any
			 other provision of law, in the case of an individual eligible to receive
			 unemployment assistance under section 410(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) as a result of a
			 disaster declaration made by reason of Hurricane Sandy after October 20, 2012,
			 the President shall make such assistance available for 39 weeks after the date
			 of the disaster declaration.
			(b)ReferencesReferences
			 in this Act to Hurricane Sandy shall be deemed to include Tropical
			 Storm Sandy, occurring in the fall of 2012.
			3.Assistance to
			 States
			(a)Payments to
			 States
				(1)In
			 generalPayments shall be made to a State in an amount equal to
			 100 percent of the amount of unemployment compensation paid under the
			 provisions of the State law to affected individuals in each State in which a
			 major disaster was declared with respect to that State or any area within that
			 State under the Robert T. Stafford Disaster Assistance Relief and Emergency
			 Assistance Act by reason of Hurricane Sandy in 2012.
				(2)Funding and
			 transfer of funds
					(A)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise obligated, such
			 sums as may be necessary for purposes of carrying out this section, and such
			 sums shall not be required to be repaid.
					(B)TransfersNotwithstanding
			 any other provision of law, the Secretary of the Treasury shall transfer from
			 the General Fund of the Treasury to—
						(i)the
			 extended unemployment compensation account (as established by section 905 of
			 the Social Security Act (42 U.S.C. 1105)) such sums as the Secretary of Labor
			 estimates to be necessary to make payments to States for the unemployment
			 compensation identified in paragraph (1); and
						(ii)the employment
			 security administration account (as established by section 901 of the Social
			 Security Act (42 U.S.C. 1101)) such sums as the Secretary of Labor estimates to
			 be necessary for purposes of assisting States in meeting the costs of
			 administering this section.
						(3)Terms of
			 paymentsPayments made to a State under this section shall be
			 made by way of advance or reimbursement.
				(4)Limitations on
			 paymentsNo payments shall be made to a State under this section
			 for unemployment compensation paid by the State to an affected individual, if
			 the State is advanced or reimbursed for the costs of such unemployment
			 compensation under other provisions of Federal law.
				(b)ApplicabilityPayments
			 to a State under subsection (a) shall be available for unemployment
			 compensation payable with respect to weeks of unemployment—
				(1)beginning on or
			 after October 28, 2012; and
				(2)ending on or
			 before July 23, 2013.
				(c)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)State; State
			 lawThe terms State and State law have
			 the meanings given those terms in section 205 of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
				(2)Affected
			 individualThe term affected individual means an
			 individual eligible for unemployment compensation under State law, whose
			 unemployment is a direct result (as described in 20 C.F.R. 625.5(c)) of the
			 major disaster that was declared with respect to that State or any area within
			 that State under the Robert T. Stafford Disaster Assistance Relief and
			 Emergency Assistance Act by reason of Hurricane Sandy in 2012.
				4.RegulationsThe Secretary of Labor may prescribe any
			 operating instructions or regulations necessary to carry out this Act.
		
